Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing | NEW YORK | NY | 10022-6069 WWW.SHEARMAN.COM | T +1.212.848.4000 | F +1.212.848.7179 ngreene@shearman.com September 2, 2011 (212) 848-4668 Chad Eskildsen U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 First Eagle Funds Arbitrage Opportunity Fund (the  Fund ) File Nos. 033-63560 and 811-7762 Dear Mr. Eskildsen: Thank you for your comments regarding the registration statement on Form N-1A of the Fund filed with the Securities and Exchange Commission on June 21, 2011. Below, we describe the changes the Fund will make to the Registration Statement in response to the staffs comments and also provide certain supplemental information you requested. You also made a number of comments of a purely clerical nature (e.g. changing singular to a plural, changing the SECs zip code, moving text from footnotes to the body, etc.), which we will incorporate without further discussion. Capitalized terms used but not otherwise defined have the meaning ascribed to them in the Registration Statement. I. Prospectus  Inside Cover Page 1. COMMENT : You commented that that we should remove the cover page reference naming John P. Arnhold and the Funds portfolio managers. You cited Item 1(a) as the basis for your comment. RESPONSE : Item 1(a) specifies the permitted information on a cover page, but is not absolute. It leaves latitude by referring to any additional information that is not otherwise misleading, obscuring, etc. We believe our brief reference to the Chairman and President of the Adviser and to the two portfolio managers is the type of additional information permitted by this instruction. We respectfully prefer to retain the information as is. ABU DHABI | BEIJING | BRUSSELS | DÜSSELDORF | FRANKFURT | HONG KONG | LONDON | MILAN | MUNICH | NEW YORK PALO ALTO | PARIS | ROME | SAN FRANCISCO | SÃO PAULO | SHANGHAI | SINGAPORE | TOKYO | TORONTO | WASHINGTON, DC SHEARMAN & STERLING LLP IS A LIMITED LIABILITY PARTNERSHIP ORGANIZED IN THE UNITED STATES UNDER THE LAWS OF THE STATE OF DELAWARE, WHICH LAWS LIMIT THE PERSONAL LIABILITY OF PARTNERS. Chad Eskildsen September 2, 2011 Page 2 II. Prospectus  Summary of Terms  Fees and Expenses 2. COMMENT : You noted that in the Funds Fees and Expenses table the Fund includes reference to a Service Fee as part of the same line-item as Distribution (12b-1) Fees. You asked whether the Service Fee is a part of the Funds 12b-1 distribution plan and, if not, said that we should incorporate it as part of Other Expenses. RESPONSE : We confirm the Service Fee is part of the Funds 12b-1 Distribution Plan. III. Prospectus  Summary of Terms  Fees and Expenses 3. COMMENT : You commented that the figures in the hypothetical example table may be incorrect and should confirmed. RESPONSE : After examination, the Funds accounting team believes no changes in their results are required. We will call you shortly to discuss the assumptions you followed in your calculations so that we can identify any differences in approach that might account for the different outcomes. IV. Prospectus  Summary of Terms  Principal Investment Strategies 4. COMMENT : You asked that we explain why the Fund does not have a stated 80% of assets investment restriction in accord with the names rule.
